DETAILED ACTION
This communication is response to the amendment filed 06/27/2022. Claims 1, 2, 4, 5, 8-10, 12, 13, 15-18, and 20-26 are pending and presented for examination. Claims 21-26 are new claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 was filed after the mailing date of the Non-Final Rejection on 03/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Regarding applicant argument that Lee fails to disclose “the RACH resource configuration information further comprises at least one of the following: a probability of selecting a PRACH transmit unit from the time window; and a probability of selecting a PRACH transmit unit from the N PRACH transmit units”, the examiner respectfully disagrees. Applicant further argued that the PRACH transmission units include and OFDM symbol, a PRACH subframe, a slot, a PRACH slot, a RO, a RO combination set, and an absolute time unit. There is no such parameters in the independent claims.
Lee discloses  that when multiple carriers provide PRACH resources for the same enhanced coverage level, the UE will randomly select one of them using the following selection probabilities: the selection probability for the anchor carrier PRACH resource is given by nprach-ProbabilityAnchor; the selection probability is equal for all non-anchor carrier PRACH resources and the probability of selecting one PRACH resource on a given non-anchor carrier is (1-nprach-ProbabilityAnchor)/(number of non-anchor NPRACH resources), and the criteria to select PRACH resources based on RSRP measurement per enhanced coverage level supported in the Serving Cell rsrp-ThresholdsPrachInfoList (see Lee, ¶ 0194-¶ 0197). Thus, Lee discloses selecting PRACH resources based on probability of selecting PRACH. This is obvious on the claimed limitations of RACH resource configuration information further comprises a probability of selecting a PRACH transmit unit from the N PRACH transmit units.
Lee further discloses randomly select one of the PRACH resources corresponding to the selected enhanced coverage level according to the configured probability distribution, and select the Random Access Preambles group corresponding to the PRACH resource and the support for multi-tone Msg3 transmission. A UE supporting multi-tone Msg3 shall only select the single-tone Msg3 Random Access Preambles group if there is no multi-tone Msg3 Random Access Preambles group (see Lee, ¶ 0240). 
Lee also discloses randomly select a Random Access Preamble within the selected group. The random function shall be such that each of the allowed selections can be chosen with equal probability; determine the next available subframe containing PRACH permitted by the restrictions given by the prach-ConfigIndex (except for NB-IoT), the PRACH Mask Index (except for NB-IoT, see subclause 7.3), physical layer timing requirements [2] and in case of NB-IoT, the subframes occupied by PRACH resources related to a higher enhanced coverage level (a MAC entity may take into account the possible occurrence of measurement gaps when determining the next available PRACH subframe) (see Lee, ¶ 0252 and ¶ 0254). Lee further discloses randomly select, with equal probability, one PRACH from the PRACHs available in the determined subframe. Randomly select, with equal probability, one PRACH from the PRACHs available in the determined subframe and the next two consecutive subframes (see Lee, ¶ 0257 and ¶ 0259). Lee also discloses randomly select one of the PRACH resources corresponding to the selected enhanced coverage level according to the configured probability distribution (see Lee, ¶ 0331).
Thus, Lee discloses selecting one PRACH from plurality of PRACHs in determined subframe and next two subframes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, 8-10, 13, 15-18, 20, 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,980283 to Li et al. (hereafter Li) in view of US Pub. 2021/0105813 to LEE et al. (hereafter Lee).

Regarding claim 1, Li discloses a random access channel RACH resource selection method, performed by user equipment (see Li, Fig 3 and Fig 4) and comprising: 
after a random access process is triggered, selecting, based on obtained RACH resource configuration information (see Li, Col 5 lines 7-10: determining, by the user equipment, according to the information about the PRACH resource band or resource band pair, a PRACH used to carry the random access preamble signal of the user equipment; Col 17 lines 3-10: before the UE transmits a random access preamble signal, the base station needs to transmit a PRACH parameter to the UE; Col 19 lines 33-34: A UE receives a PRACH parameter transmitted by a base station; Col 26 lines 7-13: in this way, before the transmitting module 62 transmits the random access preamble signal to the network side device, the determining module 64 may determine, according to the information about the PRACH resource band or resource band pair, a PRACH used to carry the random access preamble signal of the UE), a physical random access channel PRACH transmit unit used for sending a preamble or a preamble and data (see Li, Col 5 lines 7-10: determining, by the user equipment, according to the information about the PRACH resource band or resource band pair, a PRACH used to carry the random access preamble signal of the user equipment; Col 17 lines 3-10: before the UE transmits a random access preamble signal, the base station needs to transmit a PRACH parameter to the UE; Col 19 lines 35-43: before the UE transmits a random access preamble signal, the UE needs to receive the PRACH parameter sent by the base station. The PRACH parameter may include one of or a combination of a format of the random access preamble signal, time-frequency resource information of the PRACH, code domain resource information of the PRACH, a step size of power increase of the PRACH and a UE parameter in a non-contention mechanism; Col 26 lines 13-17: the transmitting module 62 is specifically configured to transmit the random access preamble signal generated by the generating module 61 on the PRACH determined by the determining module 64 to the network side device);
wherein the RACH resource configuration information comprises at least one of the following: preamble format information of PRACH resources available for selection; time domain location information of PRACH resources available for selection; frequency domain location information of PRACH resources available for selection; a time window corresponding to PRACH transmit units available for selection, wherein a first PRACH transmit unit in the time window is a first valid PRACH transmit unit after the random access process is triggered; N PRACH transmit units available for selection, wherein a first PRACH transmit unit in the N PRACH transmit units is a first valid PRACH transmit unit after the random access process is triggered, and N is a positive integer; and a correspondence between a RACH trigger time and a PRACH transmit set, wherein the PRACH transmit set comprises at least one PRACH transmit unit (see Li, Col 15 lines 37-41: A PRACH resource is distinguished by a time domain, a frequency domain and a code domain. Multiple PRACH resources with a same time-frequency domain identification are collectively called a PRACH resource band, the multiple PRACH resources included in one PRACH resource band is distinguished by the code domain; Col 17 lines 3-10: before the UE transmits a random access preamble signal, the base station needs to transmit a PRACH parameter to the UE. The PRACH parameter may include any one or combination of a format of the random access preamble signal, time-frequency resource information of the PRACH, code domain resource information of the PRACH, a step size of power increase of the PRACH and a parameter for UE in a non-contention mechanism; Col 19 lines 35-43: before the UE transmits a random access preamble signal, the UE needs to receive the PRACH parameter sent by the base station. The PRACH parameter may include one of or a combination of a format of the random access preamble signal, time-frequency resource information of the PRACH, code domain resource information of the PRACH, a step size of power increase of the PRACH and a UE parameter in a non-contention mechanism);
Li does not explicitly disclose wherein the RACH resource configuration information further comprises at least one of the following: a probability of selecting a PRACH transmit unit from the time window; and a probability of selecting a PRACH transmit unit from the N PRACH transmit units.
However, Lee discloses  wherein the RACH resource configuration information further comprises at least one of the following: a probability of selecting a PRACH transmit unit from the time window; and a probability of selecting a PRACH transmit unit from the N PRACH transmit units (see Lee, ¶ 0196: the selection probability is equal for all non-anchor carrier PRACH resources and the probability of selecting one PRACH resource on a given non-anchor carrier is (1-nprach-ProbabilityAnchor)/(number of non-anchor NPRACH resources); ¶ 240: For NB-IoT, randomly select one of the PRACH resources corresponding to the selected enhanced coverage level according to the configured probability distribution, and select the Random Access Preambles group corresponding to the PRACH resource and the support for multi-tone Msg3 transmission. A UE supporting multi-tone Msg3 shall only select the single-tone Msg3 Random Access Preambles group if there is no multi-tone Msg3 Random Access Preambles group; ¶ 025 and ¶ 0259: randomly select, with equal probability, one PRACH from the PRACHs available in the determined subframe. Randomly select, with equal probability, one PRACH from the PRACHs available in the determined subframe and the next two consecutive subframes; ¶ 0331: randomly select one of the PRACH resources corresponding to the selected enhanced coverage level according to the configured probability distribution).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lee and incorporate it into the system of Li to reduce collision probability of UEs in a random access procedure (see Lee, ¶ 0026).

Regarding claim 2, Li in view of Lee discloses the RACH resource selection method according to claim 1, further comprising: receiving RACH resource configuration information sent by a network-side device (see Li, Col 19 lines 35-37: before the UE transmits a random access preamble signal, the UE needs to receive the PRACH parameter sent by the base station; Col 25 line 64-Col 26 line 7: the receiving module 63 is further configured to, before the transmitting module 62 transmits the random access preamble signal to the network side device, receive information about a PRACH resource band or resource band pair used to carry the random access preamble signal of the UE, where the information is sent by the network side device, and the information includes a transmission period of the PRACH resource band or resource band pair, a transmission offset of the PRACH resource band or resource band pair in each transmission period, and a frequency domain position of the PRACH resource band or resource band pair).

Regarding claim 5, Li in view of Lee discloses the RACH resource selection method according to claim 4, wherein the RACH parameter comprises at least one of the following: a priority of a service for which RACH is initiated; a reason for triggering connection re-establishment; a PRACH period; and a correlation between a physical random access channel occasion (RO) and a synchronous signal block SSB (see Li, Col 4 line 61-Col 5 line 3: receiving, by the user equipment, information about a physical random access channel PRACH resource band or resource band pair used to carry the random access preamble signal of the user equipment, where the information is transmitted by the network side device, and the information includes a transmission period of the PRACH resource band or resource band pair, a transmission offset of the PRACH resource band or resource band pair in each transmission period, and a frequency position of the PRACH resource band or resource band pair).

Regarding claim 8, Li in view of Lee discloses the RACH resource selection method according to claim 1, wherein the PRACH transmit unit comprises at least one of the following: an orthogonal frequency division multiplexing (OFDM) symbol, a PRACH subframe, a slot, a PRACH slot, a physical random access channel occasion (RO), a RO association set, a RO combination set, and an absolute time unit (see Li, Col 3 line 62-Col 4 line 2: determining, by the network side device, a symbol used to carry a PRACH resource band or resource band pair of the random access preamble signal in a subframe, where for a frequency division duplexing system, the symbol is the last one SC-FDMA symbol or OFDM symbol in an uplink subframe; or, for a time division duplexing system, the symbol is last one or last two SC-FDMA symbols or OFDM symbols in an uplink subframe or a special subframe; Col 8 lines 56-60: a generating module, configured to generate a random access preamble signal, where duration of the random access preamble signal is one single carrier frequency division multiple access SC-FDMA symbol or one orthogonal frequency division multiplexing OFDM symbol; Col 20 lines 38-48: The UE may also determine the time-frequency resource information of the PRACH of the random access preamble signal in a pre-defined manner, for example, determining a symbol used to carry a PRACH resource band or resource band pair of the random access preamble signal in a subframe, and for a frequency division duplexing system, the symbol is the last one SC-FDMA symbol or OFDM symbol in an uplink subframe; or, for a time division duplexing system, the symbol is the last one or the last two SC-FDMA symbols or OFDM symbols in an uplink subframe or a special subframe).

Regarding claim 9, Li in view of Lee discloses the RACH resource selection method according to claim 3, wherein a window length unit of the time window comprises at least one of the following: an orthogonal frequency division multiplexing (OFDM) symbol, a PRACH subframe, a slot, a PRACH slot, a physical random access channel occasion (RO), a RO association set, a RO combination set, and an absolute time unit (see Li, Col 3 line 62-Col 4 line 2: determining, by the network side device, a symbol used to carry a PRACH resource band or resource band pair of the random access preamble signal in a subframe, where for a frequency division duplexing system, the symbol is the last one SC-FDMA symbol or OFDM symbol in an uplink subframe; or, for a time division duplexing system, the symbol is last one or last two SC-FDMA symbols or OFDM symbols in an uplink subframe or a special subframe; Col 8 lines 56-60: a generating module, configured to generate a random access preamble signal, where duration of the random access preamble signal is one single carrier frequency division multiple access SC-FDMA symbol or one orthogonal frequency division multiplexing OFDM symbol; Col 20 lines 38-48: The UE may also determine the time-frequency resource information of the PRACH of the random access preamble signal in a pre-defined manner, for example, determining a symbol used to carry a PRACH resource band or resource band pair of the random access preamble signal in a subframe, and for a frequency division duplexing system, the symbol is the last one SC-FDMA symbol or OFDM symbol in an uplink subframe; or, for a time division duplexing system, the symbol is the last one or the last two SC-FDMA symbols or OFDM symbols in an uplink subframe or a special subframe).

Regarding claim 10, Li discloses a random access channel RACH resource configuration method, performed a network-side device (see Li, Fig 3 and Fig 4) and comprising: 
sending RACH resource configuration information to user equipment (see Li, Col 5 lines 7-10: determining, by the user equipment, according to the information about the PRACH resource band or resource band pair, a PRACH used to carry the random access preamble signal of the user equipment; Col 17 lines 3-10: before the UE transmits a random access preamble signal, the base station needs to transmit a PRACH parameter to the UE; Col 19 lines 33-34: A UE receives a PRACH parameter transmitted by a base station; Col 26 lines 7-13: in this way, before the transmitting module 62 transmits the random access preamble signal to the network side device, the determining module 64 may determine, according to the information about the PRACH resource band or resource band pair, a PRACH used to carry the random access preamble signal of the UE), wherein the RACH resource configuration information is configured to indicate a physical random access channel PRACH transmit unit used for sending a preamble or a preamble and data (see Li, Col 5 lines 7-10: determining, by the user equipment, according to the information about the PRACH resource band or resource band pair, a PRACH used to carry the random access preamble signal of the user equipment; Col 17 lines 3-10: before the UE transmits a random access preamble signal, the base station needs to transmit a PRACH parameter to the UE; Col 19 lines 35-43: before the UE transmits a random access preamble signal, the UE needs to receive the PRACH parameter sent by the base station. The PRACH parameter may include one of or a combination of a format of the random access preamble signal, time-frequency resource information of the PRACH, code domain resource information of the PRACH, a step size of power increase of the PRACH and a UE parameter in a non-contention mechanism; Col 26 lines 13-17: the transmitting module 62 is specifically configured to transmit the random access preamble signal generated by the generating module 61 on the PRACH determined by the determining module 64 to the network side device);
wherein the RACH resource configuration information comprises at least one of the following: preamble format information of PRACH resources available for selection; time domain location information of PRACH resources available for selection; frequency domain location information of PRACH resources available for selection; a time window corresponding to PRACH transmit units available for selection, wherein a first PRACH transmit unit in the time window is a first valid PRACH transmit unit after the random access process is triggered; N PRACH transmit units available for selection, wherein a first PRACH transmit unit in the N PRACH transmit units is a first valid PRACH transmit unit after the random access process is triggered, and N is a positive integer; and a correspondence between a RACH trigger time and a PRACH transmit set, wherein the PRACH transmit set comprises at least one PRACH transmit unit (see Li, Col 15 lines 37-41: A PRACH resource is distinguished by a time domain, a frequency domain and a code domain. Multiple PRACH resources with a same time-frequency domain identification are collectively called a PRACH resource band, the multiple PRACH resources included in one PRACH resource band is distinguished by the code domain; Col 17 lines 3-10: before the UE transmits a random access preamble signal, the base station needs to transmit a PRACH parameter to the UE. The PRACH parameter may include any one or combination of a format of the random access preamble signal, time-frequency resource information of the PRACH, code domain resource information of the PRACH, a step size of power increase of the PRACH and a parameter for UE in a non-contention mechanism; Col 19 lines 35-43: before the UE transmits a random access preamble signal, the UE needs to receive the PRACH parameter sent by the base station. The PRACH parameter may include one of or a combination of a format of the random access preamble signal, time-frequency resource information of the PRACH, code domain resource information of the PRACH, a step size of power increase of the PRACH and a UE parameter in a non-contention mechanism);
Li does not explicitly disclose wherein the RACH resource configuration information further comprises at least one of the following: a probability of selecting a PRACH transmit unit from the time window; and a probability of selecting a PRACH transmit unit from the N PRACH transmit units.
However, Lee discloses  wherein the RACH resource configuration information further comprises at least one of the following: a probability of selecting a PRACH transmit unit from the time window; and a probability of selecting a PRACH transmit unit from the N PRACH transmit units (see Lee, ¶ 0196: the selection probability is equal for all non-anchor carrier PRACH resources and the probability of selecting one PRACH resource on a given non-anchor carrier is (1-nprach-ProbabilityAnchor)/(number of non-anchor NPRACH resources); ¶ 240: For NB-IoT, randomly select one of the PRACH resources corresponding to the selected enhanced coverage level according to the configured probability distribution, and select the Random Access Preambles group corresponding to the PRACH resource and the support for multi-tone Msg3 transmission. A UE supporting multi-tone Msg3 shall only select the single-tone Msg3 Random Access Preambles group if there is no multi-tone Msg3 Random Access Preambles group; ¶ 025 and ¶ 0259: randomly select, with equal probability, one PRACH from the PRACHs available in the determined subframe. Randomly select, with equal probability, one PRACH from the PRACHs available in the determined subframe and the next two consecutive subframes; ¶ 0331: randomly select one of the PRACH resources corresponding to the selected enhanced coverage level according to the configured probability distribution).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lee and incorporate it into the system of Li to reduce collision probability of UEs in a random access procedure (see Lee, ¶ 0026).

Regarding claim 13, Li in view of Lee discloses the RACH resource configuration method according to claim 12, wherein the RACH parameter comprises at least one of the following: a priority of a service for which RACH is initiated; a reason for triggering connection re-establishment; a PRACH period; and a correlation between a physical random access channel occasion (RO) and a synchronous signal block SSB (see Li, Col 4 line 61-Col 5 line 3: receiving, by the user equipment, information about a physical random access channel PRACH resource band or resource band pair used to carry the random access preamble signal of the user equipment, where the information is transmitted by the network side device, and the information includes a transmission period of the PRACH resource band or resource band pair, a transmission offset of the PRACH resource band or resource band pair in each transmission period, and a frequency position of the PRACH resource band or resource band pair).

Regarding claim 15, Li in view of Lee discloses the RACH resource configuration method according to claim 10, wherein the PRACH transmit unit comprises at least one of the following: an orthogonal frequency division multiplexing (OFDM) symbol, a PRACH subframe, a slot, a PRACH slot, a physical random access channel occasion (RO), a RO association set, a RO combination set, and an absolute time unit (see Li, Col 3 line 62-Col 4 line 2: determining, by the network side device, a symbol used to carry a PRACH resource band or resource band pair of the random access preamble signal in a subframe, where for a frequency division duplexing system, the symbol is the last one SC-FDMA symbol or OFDM symbol in an uplink subframe; or, for a time division duplexing system, the symbol is last one or last two SC-FDMA symbols or OFDM symbols in an uplink subframe or a special subframe; Col 8 lines 56-60: a generating module, configured to generate a random access preamble signal, where duration of the random access preamble signal is one single carrier frequency division multiple access SC-FDMA symbol or one orthogonal frequency division multiplexing OFDM symbol; Col 20 lines 38-48: The UE may also determine the time-frequency resource information of the PRACH of the random access preamble signal in a pre-defined manner, for example, determining a symbol used to carry a PRACH resource band or resource band pair of the random access preamble signal in a subframe, and for a frequency division duplexing system, the symbol is the last one SC-FDMA symbol or OFDM symbol in an uplink subframe; or, for a time division duplexing system, the symbol is the last one or the last two SC-FDMA symbols or OFDM symbols in an uplink subframe or a special subframe).

Regarding claim 16, Li in view of Lee discloses the RACH resource configuration method according to claim 11, wherein a window length unit of the time window comprises at least one of the following: an orthogonal frequency division multiplexing (OFDM) symbol, a PRACH subframe, a slot, a PRACH slot, a physical random access channel occasion (RO), a RO association set, a RO combination set, and an absolute time unit (see Li, Col 3 line 62-Col 4 line 2: determining, by the network side device, a symbol used to carry a PRACH resource band or resource band pair of the random access preamble signal in a subframe, where for a frequency division duplexing system, the symbol is the last one SC-FDMA symbol or OFDM symbol in an uplink subframe; or, for a time division duplexing system, the symbol is last one or last two SC-FDMA symbols or OFDM symbols in an uplink subframe or a special subframe; Col 8 lines 56-60: a generating module, configured to generate a random access preamble signal, where duration of the random access preamble signal is one single carrier frequency division multiple access SC-FDMA symbol or one orthogonal frequency division multiplexing OFDM symbol; Col 20 lines 38-48: The UE may also determine the time-frequency resource information of the PRACH of the random access preamble signal in a pre-defined manner, for example, determining a symbol used to carry a PRACH resource band or resource band pair of the random access preamble signal in a subframe, and for a frequency division duplexing system, the symbol is the last one SC-FDMA symbol or OFDM symbol in an uplink subframe; or, for a time division duplexing system, the symbol is the last one or the last two SC-FDMA symbols or OFDM symbols in an uplink subframe or a special subframe).

Regarding claim 17, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 10. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Regarding claim 22, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 23, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 24, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Claim(s) 4, 12, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Patent 9,980283 to Li et al. (hereafter Li) in view of US Pub. 2021/0105813 to LEE et al. (hereafter Lee) and further in view of US Pub. 2016/0021681 to NAN et al. (hereafter NAN).

Regarding claim 4, Li in view of Lee discloses the RACH resource selection method according to claim 1, Li discloses the base station and the UE may determine the PRACH parameter according to a predefined manner or other manners (see Li, Col 16 lines 65-67), which reads on the teaching of wherein window length information of the time window is comprised in the RACH resource configuration information, or is obtained based on a correspondence between a RACH parameter and the window length information that is comprised in the RACH resource configuration information, or is agreed in advance; and a value of N is comprised in the RACH resource configuration information, or is obtained based on a correspondence between the RACH parameter and the value of N that is comprised in the RACH resource configuration information, or is agreed in advance.
However, NAN discloses wherein window length information of the time window is comprised in the RACH resource configuration information, or is obtained based on a correspondence between a RACH parameter and the window length information that is comprised in the RACH resource configuration information, or is agreed in advance; and a value of N is comprised in the RACH resource configuration information, or is obtained based on a correspondence between the RACH parameter and the value of N that is comprised in the RACH resource configuration information, or is agreed in advance (see NAN, ¶ 0083: within a predefined time span and/or frequency bandwidth, a fixed difference or ratio may exist between PRACH resource quantities corresponding to at least two PRACH resource configurations. For example, within a time span T1, a PRACH resource quantity corresponding to a first PRACH resource configuration in the at least two PRACH resource configurations is Num1, and a PRACH resource quantity corresponding to a second PRACH resource configuration is Num2; a ratio of Num1 to Num2 is fixed r1, or a difference between Num1 and Num2 is fixed, and Num1 and Num2 may be the same (that is, the difference is 0 or the ratio is 1) or different; ¶ 0084: If a channel characteristic value in the channel characteristic range corresponding to the first PRACH resource configuration is less than a channel characteristic value in the channel characteristic range corresponding to the second PRACH resource configuration, within a predefined time span and/or frequency bandwidth, a PRACH resource quantity corresponding to the first PRACH resource configuration is greater than or equal to a PRACH resource quantity corresponding to the second PRACH resource configuration. For example, within a predefined time span and/or frequency bandwidth, path loss values in a path loss range ((x0 dB, x1 dB]) corresponding to a PRACH resource configuration of the preamble format 5 are all less than path loss values in a path loss range ((x1 dB, x2 dB]) corresponding to a PRACH resource configuration of the preamble format 6, and a PRACH resource quantity corresponding to the PRACH resource configuration of the preamble format 5 is greater than or equal to a PRACH resource quantity corresponding to the PRACH resource configuration of the preamble format 6; ¶ 0086: The random access configuration information reflects a correspondence between each PRACH configuration index in at least one PRACH configuration index and at least two PRACH resource configurations indicated by each PRACH configuration index. Further, each of the at least two PRACH resource configurations indicated by each PRACH configuration index is corresponding to a channel characteristic range. Certainly, the base station and the UE may pre-agree on correspondences between the at least two PRACH resource configurations indicated by each PRACH configuration index and the channel characteristic ranges).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by NAN and incorporate it into the system of Li for efficient reception of random access preambles (see NAN, ¶ 0007).

Regarding claim 12, Li in view of Lee discloses the RACH resource configuration method according to claim 10, Li discloses the base station and the UE may determine the PRACH parameter according to a predefined manner or other manners (see Li, Col 16 lines 65-67), which reads on the teaching of wherein window length information of the time window is comprised in the RACH resource configuration information, or is obtained based on a correspondence between a RACH parameter and the window length information that is comprised in the RACH resource configuration information, or is agreed in advance; and a value of N is comprised in the RACH resource configuration information, or is obtained based on a correspondence between the RACH parameter and the value of N that is comprised in the RACH resource configuration information, or is agreed in advance.
However, NAN discloses wherein window length information of the time window is comprised in the RACH resource configuration information, or is obtained based on a correspondence between a RACH parameter and the window length information that is comprised in the RACH resource configuration information, or is agreed in advance; and a value of N is comprised in the RACH resource configuration information, or is obtained based on a correspondence between the RACH parameter and the value of N that is comprised in the RACH resource configuration information, or is agreed in advance (see NAN, ¶ 0083: within a predefined time span and/or frequency bandwidth, a fixed difference or ratio may exist between PRACH resource quantities corresponding to at least two PRACH resource configurations. For example, within a time span T1, a PRACH resource quantity corresponding to a first PRACH resource configuration in the at least two PRACH resource configurations is Num1, and a PRACH resource quantity corresponding to a second PRACH resource configuration is Num2; a ratio of Num1 to Num2 is fixed r1, or a difference between Num1 and Num2 is fixed, and Num1 and Num2 may be the same (that is, the difference is 0 or the ratio is 1) or different; ¶ 0084: If a channel characteristic value in the channel characteristic range corresponding to the first PRACH resource configuration is less than a channel characteristic value in the channel characteristic range corresponding to the second PRACH resource configuration, within a predefined time span and/or frequency bandwidth, a PRACH resource quantity corresponding to the first PRACH resource configuration is greater than or equal to a PRACH resource quantity corresponding to the second PRACH resource configuration. For example, within a predefined time span and/or frequency bandwidth, path loss values in a path loss range ((x0 dB, x1 dB]) corresponding to a PRACH resource configuration of the preamble format 5 are all less than path loss values in a path loss range ((x1 dB, x2 dB]) corresponding to a PRACH resource configuration of the preamble format 6, and a PRACH resource quantity corresponding to the PRACH resource configuration of the preamble format 5 is greater than or equal to a PRACH resource quantity corresponding to the PRACH resource configuration of the preamble format 6; ¶ 0086: The random access configuration information reflects a correspondence between each PRACH configuration index in at least one PRACH configuration index and at least two PRACH resource configurations indicated by each PRACH configuration index. Further, each of the at least two PRACH resource configurations indicated by each PRACH configuration index is corresponding to a channel characteristic range. Certainly, the base station and the UE may pre-agree on correspondences between the at least two PRACH resource configurations indicated by each PRACH configuration index and the channel characteristic ranges).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by NAN and incorporate it into the system of Li for efficient reception of random access preambles (see NAN, ¶ 0007).

Regarding claim 21, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2020/0059971 to Qian et al. discloses apparatus and method for random access in wireless communication system. Preferably, the step of if the time-frequency resource and the first PRACH time-frequency resource are received or the time-frequency resource and the second PRACH time-frequency resource are received, transmitting the corresponding preamble, comprises any one of the following: selecting a first channel time-frequency resource that meets a predefined number of subframes, slots, mini slots or symbols, and transmitting the corresponding preamble; and within a first predefined time period, selecting one access channel time-frequency resources in an equal probability, transmitting the corresponding preamble; selecting the time-frequency resource, transmitting the corresponding preamble.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464